OPINION AND ORDER
STEPHENS, Chief Justice.
Following a complaint and investigation, the Kentucky Bar Association charged Jesse C. Crenshaw, an attorney, with neglecting a legal matter which had been entrusted to him, and engaging in unprofessional and unethical conduct which tends to bring the bench and Bar into disrepute.
Respondent, Jesse C. Crenshaw, entered a plea of guilty to the charges and made a *519Motion that he receive a public reprimand. The Kentucky Bar Association does not oppose the Motion. We agree that a public reprimand is appropriate.
Crenshaw filed a personal injury action on behalf of Nancy Russell with the Mercer Circuit Court in 1984. The injuries sustained by Ms. Russell arose as a result of a one car accident in which she was the passenger. Respondent was served with a set of interrogatories and a request for production of documents in January, 1986. In May, 1986 (three months after those discovery matters should have been answered), Mr. Crenshaw was ordered by the Mercer Circuit Court to file a response. He failed to do so and a Motion to Dismiss was filed in December, 1986. Instead of dismissing the case the court entered a second Order requiring the respondent to comply with all discovery requests. The case was dismissed in March, 1987 because Mr. Crenshaw did not comply with the court’s orders. Crenshaw’s conduct constituted neglect of a legal matter entrusted to him in violation of DR 6-101. Specifically, he failed to obey two court orders that discovery be provided, thus resulting in dismissal of his client’s case.
Crenshaw should have immediately informed Ms. Russell that her case had been dismissed, and failed to do so. He finally disclosed the case’s status after repeated inquiry by Ms. Russell. His failure to communicate promptly to Ms. Russell that her case had been dismissed was in violation of an attorney’s general duties to his client and reflects adversely upon his fitness to practice law, in violation of DR 1-102(A)(6).
Therefore, as a result of the aforementioned violations of the Disciplinary Rules, Jesse C. Crenshaw is administered a public reprimand. Respondent shall pay the costs of this proceeding.
All sitting.
All concur except VANCE, J., who dissents.